Citation Nr: 1008129	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2005 and August 2006 
by the Department of Veterans Affairs (VA) Nashville, 
Tennessee Regional Office (RO).

In September 2008, the Board issued a decision with respect 
to the Veteran's respective service connection claims; 
however, the U.S. Court of Appeals for Veterans Claims 
(Court) issued an Order, byway of Joint Motion for Remand, 
instructing the Board to obtain additional medical evidence 
before evaluating the Veteran's service connection claims.  
In accordance with this Order, the Board will remand the 
Veteran's claims to the AMC/RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his noise exposure in service with 
an artillery unit caused his current hearing loss and 
tinnitus.  

The Joint Motion for Remand determined that "a new 
examination and medical nexus opinion should be provided in 
this case," and that the "Board must explicitly instruct 
the new examiner to review the claims file prior to the 
examination."  The basis for this appears to be that the 
2006 VA examination and opinion upon which the Board in part 
relied, did not consider the medical history the Veteran 
described in a 2007 statement, which differed somewhat from 
the one recorded in the 2006 VA examination report, and the 
history upon which a private medical opinion apparently 
relied.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA audiological examination to 
determine the nature, extent, onset and 
etiology of his tinnitus and bilateral 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner, such review must be noted in the 
examination report.  The examiner should 
record the full history of the disorders, 
including the Veteran's account of the 
onset of symptoms and in-service noise 
exposure.  All necessary studies, 
including an audiological evaluation, 
should be performed, and all findings 
reported in detail.  The examiner should 
then indicate whether the Veteran has a 
current diagnosis of hearing loss and/or 
tinnitus.  If hearing loss and/or tinnitus 
is currently present, the examiner should 
opine, with support by a complete 
rationale, as to whether it is at least as 
likely as not that either disorder had its 
onset in service, or is otherwise related 
to military service, to include in-service 
noise exposure.  

In offering the opinions, the examiner 
should note (i) the opinion provided in 
the February 2006 VA audiological 
examination and (ii) the April 2006 
private medical opinion of R. Willis M.D., 
and the extent possible, include an 
explanation to account for any conclusions 
different from those expressed in either 
of these documents.  

If after reviewing the assembled medical 
evidence, the examiner is unable to 
provide the requested opinions without 
resorting to speculation, the examiner 
should state this in the examination 
report and provide the basis for this 
conclusion.  

2.  The AMC/RO should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


